Citation Nr: 1231687	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for chemical burns of both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Seattle, Washington Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for multiple disabilities, including hearing loss, tinnitus, sinusitis, chemical burns of both hands, and low back pain.

In a March 2012 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine. That decision resolved the issue of service connection for low back pain, and it is no longer on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus as a result of noise exposure during service. He reports that his service duties were painting aircraft. He states that he was exposed to noise from painting equipment and from jet aircraft engines. The Veteran's service medical records reflect that he worked in a paint shop, and that he was exposed to engine noise. The records include hearing conservation data forms that were completed regarding the Veteran's noise exposure.

In a November 2008 VA examination, the Veteran reported having difficulty hearing when there was background noise, and hearing humming in both ears. In the history for the examination, the examiner noted that during service the Veteran did not require a hearing conservation program. Testing in November 2008 showed mild sensorineural hearing loss in the left ear, and hearing within normal limits in the right ear. The examiner expressed the opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were due to noise in service, because those conditions had onset long after service. In a July 2012 Travel Board hearing, the Veteran stated that he began to notice difficulty hearing soon after his separation from service.

The November 2008 opinion relied in part on a history of service duties that did not require a hearing conservation program; but the service records show that the Veteran's hearing was monitored in a hearing conservation program. In order to obtain an opinion that considers the documented history, the Board will remand the hearing loss and tinnitus issues for a new VA examination, with review of the claims file, and an opinion as to the likelihood that any current hearing loss or tinnitus is related to noise exposure during service.

The Veteran reports that he has chronic sinusitis. He contends that the disorder is related to prolonged and persistent exposure during service to paint, solvents, and other chemicals used in his duties painting aircraft. The Veteran's service medical records contain reports that the Veteran worked in a paint shop and that the substances to which he was exposed included paints, lacquers, methyl ethyl ketone (MEK), trichloroethylene, toluene, and other solvents. He underwent occupational health physical examinations, with laboratory testing, due to his exposure. On  medical history and examination in June 1966, the Veteran reported having had fainting spells twice a month since February 1966. The examiner noted that the Veteran worked in a paint shop.

In the 2012 hearing, the Veteran reported that after service, he coughed up paint for a year, and his nose was chronically plugged. He stated that he had sinus surgery in approximately 1979 and again in 2008. He indicated that the 1979 and 2008 surgeries were performed by the same doctor. The records of his post-service sinus treatment are not associated with the claims file. The Board remands the issue for the treatment sources to be identified and the treatment records to be sought. The Veteran has not had a VA examination that addressed the claim of a relationship between solvent and other chemical exposure in service and current sinusitis. On remand, he should have an examination that addresses that claim.

The Veteran reports that he sustained chemical burns on his hands during service. Service medical records show that paint remover burns of his hands were treated in March and April 1964. The Veteran contends that he has disability residual to those burns, specifically, ongoing redness and peeling of the skin on the hands, and pain in both hands. On an October 2011 VA examination, the examiner expressed an opinion that it was less likely than not that arthritis in the hands was related to the chemical burns in service. The examiner noted that there were no scars on the hands, but the examination report is unclear as to whether there was any evidence of redness, peeling, or other disorder of the skin of the hands. On remand, the Veteran should have a VA skin examination to address the nature and likely etiology of any current disorder affecting the skin of his hands.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to clinicians for review, the RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to each clinician for review.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the clinician(s) and facilities that have treated him for sinusitis from separation from service through the present. Seek records from the providers the Veteran identifies, and associate the records received with the Veteran's claims file.

2. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to each clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

3. Schedule the Veteran for a VA audiological examination to address the likelihood etiology of any current hearing loss or tinnitus. Provide the examiner with the Veteran's claims file for review. The Veteran's service medical records contain hearing conservation data that was collected. After reviewing the evidence in the claims file and examining the Veteran, the examiner should provide opinions, with respect to any current hearing loss and reported tinnitus, as to whether it is at least as likely as not (at least a 50 percent probability) that either or both are causally related to noise exposure during the Veteran's service. The examiner should explain the reasoning leading to the opinions that he or she provides.

4. Schedule the Veteran for a VA examination by an appropriate clinician to address the claim that exposure to solvents and other chemical during service is causally related to post-service chronic or recurrent sinusitis. Provide the examiner with the Veteran's claims file, including any newly obtained evidence, for review. The examiner should note the references in service medical records to exposure to solvents (including methyl ethyl ketone, trichloroethylene, and toluene) and other chemicals in his duties in an aircraft paint shop. After reviewing the evidence in the claims file and examining the Veteran, the examiner should indicate whether the Veteran has chronic or recurrent sinusitis. The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current sinusitis is causally related to exposure during service to solvents and other chemicals. The examiner should explain the reasoning leading to the opinions that he or she provides.

5. Schedule the Veteran for a VA dermatology examination to address the nature and likely etiology of any current disorder affecting the skin of the Veteran's hands. Provide the examiner with the Veteran's claims file for review. During service, in 1964, the Veteran sustained burns to his hands from paint remover. After reviewing the evidence in the claims file and examining the Veteran, the examiner should provide a diagnosis for any current disorder affecting the skin of the Veteran's hands. The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current skin disorder was incurred during service, including due to the 1964 chemical burns. The examiner should explain the reasoning leading to the opinions that he or she provides.

6. After completion of the above, review the expanded record and determine if the remanded claims can be granted. If any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument  regarding those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


